 470DECISIONSOF NATIONAL LABOR RELATIONS BOARDCF&I Steel Corporation and United Steelworkers ofAmerica,Local Union,No. 3267.Case 27-UC-24April 20, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYUpon a petition duly filed under Section 9(b) and(c) of the National Labor Relations Act, as amended,a hearing was held before Hearing Officer Merrill M.McLaughlin. Following the hearing and pursuant toSection 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, and bydirection of the Regional Director for Region 27, thisproceeding was transferred to the Board for decision.Thereafter, the Employer filed a brief in support of itsposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce within themeaningof the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sentcertain employees of the Employer.3. The Employer is a Colorado corporation engagedin the manufacture of steel products with its principaloffices and place of business located in Pueblo, Colo-rado. Petitioner was originally certified by the Boardin 1944 (Case 17-RC-0864) following a consent elec-tion. The unit included the following employees: "alloffice workers, plant clerical workers, inspection de-partment employees and technicians employed byColorado Fuel & Iron Corp. [CF&I's original name]at its Pueblo, Colorado, Minnequa Works and generaloffice ... but excluding design engineers ... and fuelsalesdepartments."Since 1944 the parties have had at least seven col-lective-bargaining agreements, the latest of which isthe 1968 contract in which the unit is described asfollows: "all salary rated clerical or technical jobs atPueblo, Colorado ... it does not include supervisors,administrators, professionals, confidential or othernonmanagementjobs directly associated with man-agement."The Petitioner seeks clarification of its bargainingunit by the inclusion of approximately 91 employ-ees,' claimingthat they constitute accretions into itsclerical and technical unit.The Petitioner contends that there are 60 employeesin the General Sales Department, 2 in the Credit De-partment, 3 in the Computer Programming Depart-ment, 10 in the Traffic Department, 8 in the EmployeeBenefits Department, 3 in the Production Planningand Shipping Department, and 3 Tax Accountantsthat have been accreted into the bargaining unit be-cause they do substantial amounts of clerical or tech-nical work, similar if not identical to that performedby employees in the unit?SalesDepartmentThe Petitioner claims the accretion of the Custom-er Service Representatives, Customer Service Repre-sentatives Junior, Sales Engineers, Inside Salesmen,secretaries, and stenographers. The Employer con-tends that the Sales Department employees have notbeen accreted because of their bargaining history,lack of community of interest, no employee inter-change, and no common supervision with unit mem-bers, independent control of labor relations, andphysical separation from unit members. The Employ-er also contends that Customer Service Representa-tives,Customer Service Representatives Junior, andSales Engineers have not been accreted because theyare managerial and supervisory employees, and In-side Salesmenhave not been accreted because theyare managerial employees.The Employer consolidated its regional sales of-fices into a new building in Pueblo in January 1971,moving people from its regional offices and transfer-ring employees from its other facilities in Pueblo.Prior to 1971, only Fuel Sales and Price Control werelocated in Pueblo; Fuel Sales was excluded from theunit by agreement in 1950 and Petitioner stipulatedthat Price Control has not been accreted.The job descriptions of Customer Service Repre-sentative and Customer Service Representative Juniorwere created in 1970. The Customer Service Repre-sentative and Customer Service Representative Juniorusually heada sales teamconsisting of themselves andInside Salesmen,and also supervise secretaries andstenographers. TheseSalesPersonnel speak to clientsby phone for 2-4 hours daily, quote prices, help de-termine the competitive situation and the prices nec-essary tomeet it, commit inventory to clients,recommend alterations of production to meet the1During the hearing the Petitioner amended its petition to exclude em-ployees in the following departments:Consolidation Accounting,FinancialPlanning,Project Control,Procedural and Forms Control, Price Approval,and Paymaster.2 The parties have agreed that the terms of the contract should be bindingin the clarification of the bargaining unit; however,we are relying on theusual criteria used in unit clarification proceedings196 NLRB No. 69 CF&I STEEL CORPORATIONclients' needs, initiate phone calls to try to sell toclients, and speak to clients after hours at home whenemergenciesdevelop. Sales Engineers also sell theCompany's products, determine the competitive situ-ation, help determine prices, direct the work of others,and have the authority to recommend the hiring andfiring of personnel; however, Sales Engineers concen-trate on individual product lines in which they devel-op an expertise.We find that Customer Service Representatives,Customer Service Representatives Junior, and SalesEngineersare supervisory employees.The Inside Salesman position was established in1970. Inside Salesmen help determine the competitivesituation and the prices necessary to meet it, quoteprices to clients, determine the prices for products bycomputing shipping costs,initiatesales by telephon-ing customers, handle clients' emergency calls at nightand generally speak to clients about 2-4 hours daily,and also help determine production schedules. Priceinformation is very important to the Employer, whoconsiders this information confidential. We find thatInsideSalesmen aremanagerial employees.SalesDepartmentsecretariesand stenographershad been located in Pueblo from 1944 until 1966 andhave never been included in the unit, during whichtime collective-bargaining agreements have been ne-gotiated without including them. The Sales Depart-ment is physically separate from the rest of the workforce, independently supervised, does all of its ownhiring and firing, and there is no temporary inter-change of employees with other departments. In viewof the foregoing we find that these employees have notbeen accreted to the bargaining unit.CreditDepartmentThe Petitioner claims the accretion of the SeniorCredit Correspondent and Secretary Clerk of theCredit Department. The Employer contends that theyhave not been accreted because of the bargaining his-tory, independent supervision, lack of common man-agement and employee interchange, and separatephysical location of the Credit Department. The Em-ployer also contends that the Senior Credit Corre-spondent is both a managerial and supervisoryemployee.The Senior Credit Correspondentexercisesdiscre-tion in granting credit to customers and in workingwith delinquent accounts, assigns work to and directsthe Secretary Clerk, and has the authority to hire areplacement for her if necessary. The Secretary Clerkdoes all the clerical work relating to the customer'scredit and financial statements.The Credit Department is a corporationwide de-partment which moved from Denver to Pueblo in4711970;3 it is independently supervised and physicallyseparate from the rest of the work force; the authorityto hire and fire is within the department, and there isa lack of employee interchange with unit members.Accordingly, we find that the Secretary Clerk has notbeen accreted to the unit; we also find that the SeniorCredit Correspondent is a supervisor, and has not,therefore, been accreted to the unit.Programming DepartmentThe Petitioner claims the accretion of the Secretaryto the Director of Management Information, the Pro-grammer-Tester, and the Documentation ControlClerk in the unit on the basis that they are clerical ortechnical employees. The Employer contends theyhave not been accreted because they are confidentialemployees, their job function was previously per-formed by nonbargaining unit employees, and theyare physically separate from unit employees.The three employees share an area physically sep-arate from bargaining unit personnel. The Program-mer-Tester tests computer programs for new systemsunder consideration by management; the new sys-tems would affect the employees if implemented andare kept confidential by management so as not todisturb personnel unnecessarily. The DocumentationControl Clerk is the librarian for the computer tapesfor the new systems being tested and temporarily re-places the Programmer-Tester. The Secretary is indaily contact with the confidential reports and pro-grams and reports to the Director of ManagementInformation who heads the department.The three positions were created after 1968, but thejob function of handling nonoperational programsstillunder consideration by management has beenperformed by nonbargaining unit employees since1967, during which a collective-bargaining agreementhad been negotiated without including them in theunit.We also find that the Secretary, Programmer-Tester, and Documentation Control Clerk are confi-dential employees. Accordingly, we find that theyhave not been accreted to the unit.Tax DepartmentThe Petitioner claims the accretion of the threeaccountants as clerical or technical employees. TheEmployer contends that they have not been accretedbecause they are professional and managerial em-ployees.The accountants each have a specific area of con-3InRemington Rand Divisionof SperryRand Corporation,190 NLRB No.92, a divisionwide department was relocated at one of the corporation'splants; the Board denied accretion because the plant's collective-bargainingunit was limited to that plant's employees only. 472DECISIONSOF NATIONAL LABOR RELATIONS BOARDcentration: sales and use taxes,ad valorem,and pay-roll. They have 4-year college degrees except the pay-roll accountant who has a junior college degree. Theydo all the Employer's accounting work, with very in-frequent outside assistance from an accounting firm.They make regular references to Federal and statestatutes, regulations, do extensive research into caselaw, and prepare all Federal and state tax returns. Ifthe 9overnment audits the returns the accountantsnegiate and recommend settlements. The accoun-tantshave access to all financial plans and cash flowreports.We find that the accountants are professional em-ployees within the meaning of the Act. Accordingly,we find that they have not been accreted to the unit.Traffic DepartmentThe Petitioner claims the accretion of 10 positionsin the Traffic Department as clerical or technical em-ployees. The Employer contends that they have notbeen accreted because of bargaining history, separatephysical location, independent control over labor re-lations, and lack of common supervision and that theSenior Rateand Tariff Clerkis a managerialemploy-ee.The Traffic Department was created in Pueblo in1962; it deals with the special rates developed betweenCF&I and common carriers, their competitors' specialrates with carriers, and the rate book used by the SalesDepartment in quoting and setting competitive prices.This information is extremely important in a competi-tive situation and the Employer considers it confiden-tial.The Senior Rate and Tariff Clerk conducts tele-phone negotiationswith carriers to establish lowerrates, prepares rate applications, quotes rates to theSalesDepartment, analyzes the competitor's priceposition, and helps select carriers.The Traffic Department handles its own personnelfunctions of hiring and firing, has control over its ownlabor relations, and is physically separated from bar-gaining unit employees; we also find that the SeniorRate and Tariff Clerk is a managerial employee. Inview of the foregoing and the fact that these jobs haveexisted since1962, during which three collective-bar-gaining agreements have been negotiated without in-cluding them in the unit, we find that these employeeshave not been accreted to the unit.Employee Benefits DepartmentThe Petitioner claims the accretion of employees ofthe Employee Benefits Department as clerical or tech-nical employees; the Employer contends they havenot been accreted because of the bargaining historyand because they are confidential employees. TheEmployer also contends that Floyd Wyatt is a super-visor.Employee Benefits works with the labor relationsdirector, administers insurance, pensions, savings, va-cations, unemployment, and workmen's compensa-tion.The employees, except for one clerk, areinvolved with supplying management with informa-tion in its grievance procedures with the Union. Thedepartment is located in the Industrial RelationsBuilding and is supervised independently of bargain-ing unit employees. The department's work was orig-inally performed on a smaller scale by the InsuranceDepartment which was excluded by agreement in1950. Since 1950 the work has been performed bynonunit employees in Pueblo.Floyd L. Wyatt, a supervisor in Employee Benefits,assigns and checks work, has selected new employees,effectively recommended pay increases, and has theauthority to fire employees.In view of the separate location and independentsupervision of these employees, and the fact that thesefunctions have been performed on a smaller scalesince 1950, during which time collective-bargainingagreements have been negotiated without includingthem in the unit, we find that these employees havenot been accreted to the unit.Production Planning and Shipping DepartmentThe Petitioner claims the accretion of the Produc-tion Planning and Shipping Department's planningstaff as clerical or technical employees; the Employercontends they have not been accreted because theyaremanagerial employees; the Employer also con-tends that bargaining history, lack of employee inter-change, separate community of interest, and separatephysical location from unit employees also precludethe accretion of the planning staff. The staff consistsof two Production Coordinators and one Planner. Thejobs have been performed in Pueblo since 1962 and1965, respectively. The staff is located on a floor with-out any bargaining unit employees and have differentsalary and fringe benefits from unit employees. ThePlanner does long range planning for 1- and 10-yearperiods, recommends inventory, forecasts shipments,and decides on utilization of plants with top manage-ment approval, all of which involve the destruction orcreation of new jobs.The Production Coordinators do short term plan-ning involving the production for each mill and checkthe daily fluctuations in the Planner's overall fore-casts.In view of the separate location and lack of commu-nity of interest and employee interchange with unitmembers, and the fact that they are managerial em- CF&I STEEL CORPORATION473ployees and that these jobs have been in existencetions sought in the UC petition are not accretions tosince 1962 and 1965, during which time collective-the bargaining unit and we shall dismiss the petition.bargaining agreements have been negotiated withoutincluding them in the unit,we find that they have notORDERbeen accreted to the unit.In view of the foregoing and the entire record in thisIt is hereby ordered that the petition be, and itproceeding,we find that the employees and classifica-hereby is, dismissed.